Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The non-final action is in response to amendment filed on 5/30/2022.
Claims 1-22 are pending and are presented for examination.
Response to Amendment
Claims 1, 12 and 20 are amended. Claims 21-22 are newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomasic et al. (20060235691).

Regarding claim 1, Tomasic teaches an apparatus, comprising: 
a communications interface; a memory storing instructions; and at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to [Tomasic ¶0033, ¶0121-¶0122 and figure 3: the system includes an interface, memory, and processor wherein the processor executes instructions stored on the memory]:
generate first messaging data that includes a candidate input value for a first interface element of a digital interface [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be generated and transmitted to a device wherein the messages/requests include a plurality of inputs in form fields and wherein the messages are transmitted via an application; The input data may include one or more of the following kinds of communications, for example and without limitation: an e-mail, an instant message (IM), a pager message, a message recorded on a phone, a web page, a hyperlink, a short message service (SMS) message, a document, a publishing syndication field, a blog, a speech-to-text generated message, and/or any other form of communication], and textual content characterizing at least one of the first interface element or the candidate input value [Tomasic ¶0032, 0042 and ¶0113 The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change] and transmit the first messaging data to a device via the communications interface, the first messaging data being transmitted during a communications session established with an application program executed by the device [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be generated and transmitted to a device wherein the messages/requests include a plurality of inputs in form fields and wherein the messages are transmitted via an application, The input data may include one or more of the following kinds of communications, for example and without limitation: an e-mail, an instant message (IM), a pager message, a message recorded on a phone, a web page, a hyperlink, a short message service (SMS) message, a document, a publishing syndication field, a blog, a speech-to-text generated message, and/or any other form of communication];
receive, via the communications interface, second messaging data from the device during the established communications session, and the second message data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; 
the second messaging data comprising a confirmation of the candidate input value [Tomasic ¶0116-¶0118: a user may review the pre-filled form, corrects errors and/or add information]; and 
based on the second messaging data, generate first populated interface data that associates the first interface element with the confirmed candidate input value, and store the populated interface data within a portion of the memory [Tomasic ¶0116-¶0118: the data is associated with the input from the form and is stored in memory].

Regarding claims 12 and 20, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 12 and 20 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Tomasic teaches the apparatus of claim 1.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to: establish the communication session with the executed application program [Tomasic ¶0032-¶0033: a communication session is established with the application];
based on the established communications session, receive third messaging data from the device via the communications interface, the third messaging data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application].


Regarding claim 3, Tomasic teaches the apparatus of claim 2.
Tomasic further teaches wherein the at least one processor is further configured to identify the digital interface based on at least a portion of the third messaging data, the digital interface comprising a plurality of interface elements that includes the first interface element [Tomasic ¶0032 and ¶0113: an interface is identified based on a series or plurality of messages generated wherein the messages include a plurality of inputs in form fields].

Regarding claim 4, Tomasic teaches the apparatus of claim 2.
wherein the at least one processor is further configured to: identify one or more discrete linguistic elements within the third messaging data [Tomasic ¶0034-¶0035 and ¶0048: elements such as fillable fields are identified within the messages], and 
generate contextual information associated with the third messaging data, based on an application of a statistical process, a machine learning process, or an artificial intelligence process to portions of the third messaging data [Tomasic ¶0030-¶0031 and ¶0116-¶0118: context information associated with the messages is generated based on machine learning process]; and 
identify the digital interface based on at least one of the contextual information or the one or more discrete linguistic elements [Tomasic ¶0034-¶0035 and ¶0116-¶0118: the interface is identified based on the context information and/or elements within the messages].

Regarding claim 14, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 14 is rejected for the same reasons as set forth in claim 4. 

Regarding claim 6, Tomasic teaches the apparatus of claim 1.
Tomasic further teaches wherein: the digital interface comprises a plurality of interface elements, the plurality of interface elements comprising the first interface element [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields]; and

the at least one processor is further configured to execute the instructions to load, from the memory, layout data and metadata associated with the digital interface, the layout data comprising indexing information that specifies sequential positions of the plurality of interface elements within the digital interface, and the metadata identifying input data types for the plurality of interface elements [Tomasic ¶0043: layout or interface data is loaded for the interface].

Regarding claim 16, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 16 is rejected for the same reasons as set forth in claim 6. 

Regarding claim 7, Tomasic teaches the apparatus of claim 6.
Tomasic further teaches wherein the at least one processor is further configured to executed the instructions to: identify the first interface element based on the indexing information, the first interface element being disposed within the digital interface at a first one of the sequential positions [Tomasic ¶0043: layout or interface data is loaded for the interface]; 
obtain a first element of the layout data associated with the first interface element, and obtain a first element of the metadata associated with the first interface element [Tomasic ¶0032 and ¶0113: a plurality of inputs in form fields are obtained]; and 
determine the candidate input value for the first interface element based on at least one of the first layout data element or the first metadata element [Tomasic ¶0032 and ¶0113: the messages and/or requests include a plurality of inputs in form fields in which are determined to be relevant].

Regarding claim 17, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 17 is rejected for the same reasons as set forth in claim 7. 

Regarding claim 8, Tomasic teaches the apparatus of claim 7.
Tomasic further teaches wherein: the first metadata element identifies a first input data type associated with the first interface element [Tomasic ¶0032 and ¶0113: a plurality of inputs in form fields are obtained which are determined relevant]; and 
the at least one processor is further configured to identify the candidate input value within a portion of the memory, and load the candidate input value from the portion of the memory, based on the first input data type [Tomasic ¶0043: layout or interface data is loaded for the interface].

Regarding claim 9, Tomasic teaches the apparatus of claim 7.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to compute the candidate input value for the first interface element based on an application of a statistical process, a machine learning process, or an artificial intelligence process to at least one of a portion of the first layout data element or a portion of the first metadata element[Tomasic ¶0030-¶0031 and ¶0116-¶0118: context information associated with the messages is generated based on machine learning process].

Regarding claim 18, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Regarding claim 10, Tomasic teaches the apparatus of claim 6.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to: identify a second one of the plurality of interface elements based on the indexing information, the second interface element being disposed within the digital interface at an additional one of the sequential positions [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields];
obtain a second element of the layout data associated with the second interface element, and obtain a second element of the metadata associated with the second interface element [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields];
determine an additional candidate input value for the second interface element based on at least one of the second layout data element or the second metadata element [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields];
generate and transmit, via the communications interface, third messaging data to the device, the third messaging data comprising the additional candidate input value and being transmitted during the established communications session [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be generated and transmitted to a device wherein the messages/requests include a plurality of inputs in form fields and wherein the messages are transmitted via an application].
receive, via the communications interface, fourth messaging data from the device during the established communications session, the fourth messaging data comprising at least one of a confirmation of, or a modification to, the additional candidate input value, and the fourth message data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; and 
based on the fourth messaging data, generate second populated interface data that associates the second interface element with the confirmed or modified additional candidate input value, and store the second populated interface data within the memory [Tomasic ¶0116-¶0118: the data is associated with the input from the form and is stored in memory wherein a user may review the pre-filled form, corrects errors and/or add information].

Regarding claim 19, this claim does not teach or further define over the limitations in claim 10. Therefore, claim 19 is rejected for the same reasons as set forth in claim 10. 

Regarding claim 11, Tomasic teaches the apparatus of claim 1.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to: receive, via the communications interface, fourth messaging data from the device during the established communications session, the fourth messaging data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; and 
based on the fourth messaging data, performing one or more operations associated with the digital interface, the one or more operations comprising at least one of (i) transmitting, via the communications interface, the generated elements of populated interface data to an additional computing system or (ii) transmitting, via the communications interface, the generated elements of populated interface data to the device  [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be generated and transmitted to a device wherein the messages/requests include a plurality of inputs in form fields and wherein the messages are transmitted via an application].

Regarding claim 13, Tomasic teaches the computer-implemented method of claim 12.
Tomasic additionally teaches further comprising: establishing, using the at least one processor, the communication session with the executed application program [Tomasic ¶0032-¶0033: a communication session is established with the application];
based on the established communications session, receiving, using the at least one processor, third messaging data from the device, the third messaging data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; and 
identifying, using the at least one processor, the digital interface based on at least a portion of the third messaging data, the digital interface comprising a plurality of interface elements that includes the first interface element [Tomasic ¶0032 and ¶0113: an interface is identified based on a series or plurality of messages generated wherein the messages include a plurality of inputs in form fields].

Regarding claim 21, Tomasic disclose the apparatus of claim 1, wherein: the first messaging data causes the executed application program to present the textual content and the candidate input value within a digital interface [Tomasic ¶0032, 0042, 0047 and ¶0113The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change]; and the at least one processor is further configured to: obtain an element of metadata associated with the first interface element of the digital interface, the element of metadata characterizing input data type associated with the first interface element [Tomasic ¶0032, 0042 and ¶0113The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change]; and generate the textual content based on the element of metadata [Tomasic ¶0032, 0042 and ¶0113The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change].

Regarding claim 22, Tomasic disclose the apparatus of claim 21, wherein the at least one processor is further configured to generate the textual content based on an application of a trained machine-learning or artificial-intelligence process to an input dataset that includes at least a portion of the element of metadata [Tomasic ¶0034-0035, 0045 ¶0121-¶0122 and figure 3, In general, the intermediary agent 108 is configured to perform one or more functions with the input data in step 6 including, for example, analyzing the input data (step 6A); selecting a form or forms responsive to the user 102 request represented by the input data (step 6B); filling the form or forms with information responsive to the input data (step 6C); compiling a list of actions to be performed as one or more updates in accordance with the user 102 request (step 6D); executing one or more updates based on receiving the input data and/or an approval from the user 102 (step 6E); and/or adding an example (step 6F) to a learning system 108G that may be operatively associated with the intermediary agent 108. In various embodiments of the invention, adding an example may be based on receiving the input data and/or a subsequent approval from the user 102, the intermediary agent 108 may also include a learning system 108G that employs examples derived from historical performance of the agent 108 with regard to processing user 102 requests, such as historical form selection performance, for example. The intermediary agent 108 may also be configured to execute or process updates (e.g., database updates) in accordance with receiving the input data or other communications, since the system may be implemented using machine learning algorithms (e.g., learning system 108G), the agent 108 has the ability to automatically improve its performance based on an analysis of the corrections or repair provided by the user 102, (v) since the natural language analysis may be a separate component from the planner 108C that assembles the workflow, the agent 108 can be retargeted to different backend execution systems, e.g., web services, and (vi) the agent 108 can be made available at any time, thus providing a form of automatic on-line help desk support for workflows]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasic et al. (20060235691) in view of Boada et al. (20200380075).

Regarding claim 5, Tomasic teaches the apparatus of claim 1.
However, Tomasic does not explicitly teach wherein: the second messaging data further comprises a modification to the candidate input value; and the at least one processor is further configured to: modify the candidate input value based in accordance with the second messaging data; and generate the first populated interface data based on the modified input value, the first populated interface data associating the first interface element with the modified input value.
Boada teaches wherein: the second messaging data further comprises a modification to the candidate input value [Boada ¶0030-¶0032: additional data input may be modified]; and 
the at least one processor is further configured to: modify the candidate input value based in accordance with the second messaging data [Boada ¶0030-¶0032: additional data input may be modified]; and 
generate the first populated interface data based on the modified input value, the first populated interface data associating the first interface element with the modified input value [Boada ¶0030-¶0032: an interface is generated based on additional data input being modified].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Tomasic with the teachings of Boada in order to incorporate the second messaging data comprising a confirmation of the candidate input value.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique increasing an efficiency of future recommendations associated with future data input text analysis as explained in ¶0032 of Boada.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same reasons as set forth in claim 5. 
Response to Arguments

(A) Applicant argues "....Applicant does not concede, such messages would at most support processes, disclosed in Tomasic, that select an “appropriate form” and that “return the selected form in a pre-filled condition to [a] user.” /d., at {| [0116] (emphases added): see a/so, e.g., id., at WT] [0117]-[0118]. Nowhere, however, does Tomasic teach or suggest any apparatus configured to “generate first messaging data that includes a candidate input value for a first interface element of a digital interface and textual content characterizing at least one of the first interface element or the candidate input value, and transmit the first messaging data to a device[,].. . the first messaging data being transmitted during a communications session established with an application program executed by the device,” as recited similarly by amended independent claims 1, 12, and 20 (emphases added). For these reasons, Tomasic cannot anticipate independent claims 1, 12, and 20, and the rejection of these independent claims under 35 U.S.C. § 102(a)(1) is improper and should be withdrawn... ” (from remarks pages 12-13).
As to point (A), Examiner respectfully disagrees, in the manner of applicants specification, Tomasic disclose generate first messaging data that includes a candidate input value for a first interface element of a digital interface [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be generated and transmitted to a device wherein the messages/requests include a plurality of inputs in form fields and wherein the messages are transmitted via an application; The input data may include one or more of the following kinds of communications, for example and without limitation: an e-mail, an instant message (IM), a pager message, a message recorded on a phone, a web page, a hyperlink, a short message service (SMS) message, a document, a publishing syndication field, a blog, a speech-to-text generated message, and/or any other form of communication], and textual content characterizing at least one of the first interface element or the candidate input value [Tomasic ¶0032, 0042 and ¶0113 The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change] and transmit the first messaging data to a device via the communications interface, the first messaging data being transmitted during a communications session established with an application program executed by the device [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be generated and transmitted to a device wherein the messages/requests include a plurality of inputs in form fields and wherein the messages are transmitted via an application, The input data may include one or more of the following kinds of communications, for example and without limitation: an e-mail, an instant message (IM), a pager message, a message recorded on a phone, a web page, a hyperlink, a short message service (SMS) message, a document, a publishing syndication field, a blog, a speech-to-text generated message, and/or any other form of communication];
receive, via the communications interface, second messaging data from the device during the established communications session, and the second message data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; 
the second messaging data comprising a confirmation of the candidate input value [Tomasic ¶0116-¶0118: a user may review the pre-filled form, corrects errors and/or add information]; and 
based on the second messaging data, generate first populated interface data that associates the first interface element with the confirmed candidate input value, and store the populated interface data within a portion of the memory [Tomasic ¶0116-¶0118: the data is associated with the input from the form and is stored in memory].
Furthermore, Tomasic disclose the input data may include one or more of the following kinds of communications, for example and without limitation: an e-mail, an instant message (IM), a pager message, a message recorded on a phone, a web page, a hyperlink, a short message service (SMS) message, a document, a publishing syndication field, a blog, a speech-to-text generated message, and/or any other form of communication (¶32).

Examiner note the claim does not define the textual content and candidate input value as applicant continues to argue.  

(B) Applicant argues ".... Claims 2-4, 6-11, 13, 14, and 16-19 depend from one of independent claims 1 and 12, and as such, include all elements of their respective base independent claims. Thus, Tomasic cannot anticipate these dependent claims for least those reasons set forth above for independent claims 1 and 12, and further due to the additional elements recited by these dependent claims. Accordingly, for at least these reasons, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of dependent claims 2-4, 6-11, 13, 14, and 16-19 under 35 U.S.C. § 102(a)(1)… ” (from remarks pages 13).
As to point (B), Examiner respectfully disagrees, see Point (A).

(C) Applicant argues ".... Applicant respectfully traverses the rejection of claims 5 and 15 under 35 U.S.C. § 103, as being allegedly unpatentable over Tomasic in view of Boada. See Office Action, pp. 9-10. Contrary to the Office’s assertions, a prima facie case of obviousness has not been established with respect to any of these claims.  ” (from remarks pages 13).
As to point (C), Examiner respectfully disagrees, see Point (A).

(D) Applicant argues ".... New Claims 21 and 22 Newly added claims 21 and 22 depend from independent claim 1 and as such, are neither anticipated nor rendered obvious by the asserted prior art, and recite patent- eligible subject matter, for at least those reasons set forth above for claim 1, and further due to the elements recited therein. Accordingly, for at least these reasons, Applicant respectfully requests that the Examiner consider and allow newly added claims 21 and 22.  ” (from remarks page 14).
As to point (D), Examiner respectfully disagrees, in the manner of applicants specification, Tomasic disclose the apparatus of claim 1, wherein: the first messaging data causes the executed application program to present the textual content and the candidate input value within a digital interface [Tomasic ¶0032, 0042, 0047 and ¶0113The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change]; and the at least one processor is further configured to: obtain an element of metadata associated with the first interface element of the digital interface, the element of metadata characterizing input data type associated with the first interface element [Tomasic ¶0032, 0042 and ¶0113The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change]; and generate the textual content based on the element of metadata [Tomasic ¶0032, 0042 and ¶0113The intermediary agent 108 of the invention may be embodied as a website maintenance agent that (i) allows users 102 to express the updates they want to make in human terms (e.g., free text input expression of intent), (ii) reduces the hunt time spent looking for the correct form for a task, (iii) reduces the manual execution time a user 102 would take to execute a workflow manually, and (iv) allows users 102 to quickly repair any inference errors the agent 108 makes. The inventors have discovered that interacting with a webmaster agent 108, for example, even one that may make inference errors, is both more efficient (faster) and more effective (reduced number of errors) than sending a request to a human webmaster. For example, suppose the user 102 e-mails the following request to the agent 108: "Change John Doe's home phone number to 800-555-1212." The webmaster agent 108 then replies with the biographical data form displaying information about John Doe with the new phone number already entered. The user 102 then simply approves the change].
Regarding claim 22, Tomasic disclose the apparatus of claim 21, wherein the at least one processor is further configured to generate the textual content based on an application of a trained machine-learning or artificial-intelligence process to an input dataset that includes at least a portion of the element of metadata [Tomasic ¶0034-0035, 0045 ¶0121-¶0122 and figure 3, In general, the intermediary agent 108 is configured to perform one or more functions with the input data in step 6 including, for example, analyzing the input data (step 6A); selecting a form or forms responsive to the user 102 request represented by the input data (step 6B); filling the form or forms with information responsive to the input data (step 6C); compiling a list of actions to be performed as one or more updates in accordance with the user 102 request (step 6D); executing one or more updates based on receiving the input data and/or an approval from the user 102 (step 6E); and/or adding an example (step 6F) to a learning system 108G that may be operatively associated with the intermediary agent 108. In various embodiments of the invention, adding an example may be based on receiving the input data and/or a subsequent approval from the user 102, the intermediary agent 108 may also include a learning system 108G that employs examples derived from historical performance of the agent 108 with regard to processing user 102 requests, such as historical form selection performance, for example. The intermediary agent 108 may also be configured to execute or process updates (e.g., database updates) in accordance with receiving the input data or other communications, since the system may be implemented using machine learning algorithms (e.g., learning system 108G), the agent 108 has the ability to automatically improve its performance based on an analysis of the corrections or repair provided by the user 102, (v) since the natural language analysis may be a separate component from the planner 108C that assembles the workflow, the agent 108 can be retargeted to different backend execution systems, e.g., web services, and (vi) the agent 108 can be made available at any time, thus providing a form of automatic on-line help desk support for workflows].



Conclusion
                                                                                                                                                                              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
7/8/22